Name: Commission Regulation (EC) NoÃ 54/2008 of 22 January 2008 on the issue of import licences for preserved mushrooms in 2008
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  cooperation policy;  Asia and Oceania;  tariff policy;  foodstuff
 Date Published: nan

 23.1.2008 EN Official Journal of the European Union L 18/10 COMMISSION REGULATION (EC) No 54/2008 of 22 January 2008 on the issue of import licences for preserved mushrooms in 2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1182/2007 of 26 September 2007 laying down specific rules as regards the fruit and vegetable sector amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96 (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) The quantities for which licence applications have been lodged by traditional importers and/or by new importers between 2 and 8 January 2008 pursuant to Article 8 of Commission Regulation (EC) No 1979/2006 of 22 December 2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries (3) exceed the quantities available for products originating in China and other third countries. (2) It is therefore necessary to establish the extent to which the licence applications sent to the Commission no later than 16 January 2008 can be met, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences lodged pursuant to Article 8 of Regulation (EC) No 1979/2006 between 2 and 8 January 2008 and sent to the Commission no later than 16 January 2008 shall be met at a percentage rate of the quantities applied for as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 273, 17.10.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 368, 23.12.2006, p. 91. ANNEX Origin of products Percentage allocations China Third countries other than China  Traditional importers (Article 4(1) of Regulation (EC) No 1979/2006) 57,252161 % 100 %  New importers (Article 4(2) of Regulation (EC) No 1979/2006) 4,299465 %   : No application for a licence has been sent to the Commission.